DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on June 22, 2020 in which claims 1-24 are presented for examination.

Status of Claims
	Claims 1-24 are pending in which claims 1 and 14 are presented in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 10,690,450.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because, for instance, the difference between the patented claims 1, 5, 9 and the instant claims 1-3 and 14-16 are minor and obvious from each other.  The instant claims 1-3 and 14-16 are a broader version of the patented claims 1, 5, 9 (i.e. made of protective material that protects the wearer against bomb blast effects).  Therefore, the patented claims 1, 5, 9 would read on the instant claims 1-3 and 14-16.  Furthermore, in the instant claims 1-3 and 14-16, the claimed limitations can be found in the patented claims 1, 5, 9.  Any infringement over the patented claims 1, 5, 9 would also infringe over the instant claims 1-3 and 14-16.  Hence, the instant claims do not differ in scope of the patented claims 1, 5, 9.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats, IV et al. (US PG Pub 2013/0319031) (hereinafter “Coats”) in view of Wells, Jr. (US PG Pub 2004/0083525) (hereinafter “Wells”).
	Regarding Claim 1, Coats discloses of a bomb disposal outfit comprising: 
	a bomb disposal jacket (via Figures 1-2) made of protective material that protects the wearer against bomb blast effects ([0003], [0012]); and 
	a back protector (via 10) connected; the back protector including a body of impact resistant material (30, note that to a degree, any material can provide some impact resistance), the back protector protecting the wearer from impact with the ground caused by the force of a blast (additionally 10 is layer of material able to provide some protection due to the force of a blast [0003]), (Figures 1-6, [0003], [0012]-[0031]).
	Coats does not disclose of providing bomb disposal trousers in order to make a suit and wherein the back protector is rigidly connected between the jacket and the trousers and transmitting at least some of the load of the jacket to the trousers.
	Wells teaches of providing trousers (12, 14, via Figure 1) to a jacket in order to make a suit, [0013], (Figures 1-3, [0013], [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the jacket of Coats with trousers in order to make a suit as taught by Wells in order to make a complete garment suit whereby the trouser is affixed to or worn over, [0013].
	With the device as modified, it is noted that the device would then teach that the back protector is rigidly connected between the jacket and the trousers and would transmitt at least some of the load of the jacket to the trousers.

	Regarding Claim 2, the device of Coats as modified by Wells discloses the invention as claimed above.  Further Coats discloses:
	(claim 2), the body of impact resistant material having a plenum (via 30, see 34, Figures 3) with an intake opening (via 40) to receive forced air and with outlet openings (76) to direct forced air out of the plenum (via 30, see 34, Figure 3); the back protector (via 10) including a fan (14) that forces air into the intake opening (via 40), (Figures 1-6, [0003], [0012]-[0031]).

Allowable Subject Matter
Claims 4-13 and 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   The prior art alone nor in combination discloses the limitations as found in claims 3-13 and 14.  Coats in view of Wells closely relate, however, the combination lacks wherein the back protector further comprises a back plate that is substantially more rigid than the body of impact resistant material as claimed in claims 3 and 14, wherein the suit includes a first releasable fastener releasably connecting an upper portion of the back protector and the jacket, and a second releasable fastener releasably connecting a lower portion of the back protector and the trousers in claims 4 and 14, wherein the body of impact resistant material comprises a first material layer and a second material layer, the first and second material layers being bonded together, and wherein the first material layer comprises a first main wall and a series of first projections in the shape of at least one of domes or cones each having a smaller end and a larger end, wherein air space is provided between the first projection in claim 6, wherein the body of impact resistant material comprises a first material layer and a second material layer, the first and second material layers being bonded together; wherein the first material layer comprises a first main wall and a series of first projections in the shape of at least one of domes or cones each having a smaller end and a larger end, wherein air space is provided between the first projections; and wherein the second material layer comprises a second main wall and a series of second projections in the shape of at least one of domes or cones each having smaller end and a larger end, wherein air space is provided between the second projections in claim 9, and wherein the back protector meets impact resistance requirements of NIJ standard No. 0117 Public Safety Bomb Suit Standard in claim 13.  Another closely related prior art is Reason (USPN 6,105,382).  Reason although disclosing of a suit with high impact resistant characteristics with air receiving capabilities, Reason does not disclose of a back protector with a back plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732          

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732